Opinion issued April 10, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00261-CR
____________

DYRONE MELVIN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 887885



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on January 17, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, February 17, 2003,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).

               Notice of appeal was deposited in the mail on March 10, 2003, according
to the postmark on the copy of the envelope included in the clerk’s record.  Because
the notice of appeal was mailed after the deadline, it did not comply with Rule 9.2 of
the Texas Rules of Appellate Procedure, the “mailbox rule.”  See Tex. R. App. P.
9.2(b).
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).